54 N.J. 95 (1969)
253 A.2d 545
SNUG HARBOR REALTY CO., A NEW JERSEY CORPORATION, PLAINTIFF-RESPONDENTS,
v.
THE FIRST NATIONAL BANK OF TOMS RIVER, N.J., A NATIONAL BANKING ASSOCIATION OF THE UNITED STATES, DEFENDANT-APPELLANT, AND THE TRUST COMPANY OF OCEAN COUNTY, A BANKING CORPORATION OF NEW JERSEY, DEFENDANT.
The Supreme Court of New Jersey.
Argued May 20, 1969.
Decided June 2, 1969.
Mr. Murray Greiman argued the cause for appellant (Messrs. Lifland and Greiman).
Mr. Ralph G. Mesce argued the cause for respondent.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Lewis in the Appellate Division, 105 N.J. Super. 572.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL SCHETTINO and HANEMAN  7.
For reversal  None.